Citation Nr: 0636656	
Decision Date: 11/27/06    Archive Date: 12/06/06	

DOCKET NO.  99-25 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

1.  Entitlement to an evaluation in excess of 30 percent for 
hyperkeratosis of both hands, finger and palm joints, and 
soles of the feet. 

2.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from October 1976 to April 
1986.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 1999 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

In a decision of August 2004, the Board denied entitlement to 
service connection for bilateral hearing loss.  At that same 
time, the Board remanded for additional development the issue 
of an increased evaluation for service-connected 
hyperkeratosis of both hands, finger and palm joints, and 
soles of the feet, as well as entitlement to a total 
disability rating based upon individual unemployability.  The 
case is now, once more, before the Board for appellate 
review.  


FINDINGS OF FACT

1.  The veteran's service-connected hyperkeratosis is 
presently characterized by hyperkeratotic lesions on the 
hands and feet, affecting less than one percent of body area 
or exposed surfaces.  

2.  The veteran's service-connected disabilities, consisting 
of hyperkeratosis and scars, status post ganglionectomy of 
the right wrist and right foot, when taken in conjunction 
with his education and occupational experience, are 
insufficient to preclude his participation in all forms of 
substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for hyperkeratosis of both hands, finger and palm joints, and 
soles of the feet, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7819-7806 
(effective prior to and after August 30, 2002).

2.  The veteran's service-connected disabilities do not 
render him individually unemployable.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of his claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim:  veteran 
status, existence of a disability, connection between the 
veteran's service and the disability, degree of disability 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.  

In the present case, in correspondence of August 2002, and 
again in September 2004, the RO provided notice to the 
veteran regarding what information and evidence was needed to 
substantiate his claims for an increased evaluation and a 
total disability rating based upon individual 
unemployability, as well as what information and evidence 
should be submitted by him, what information and evidence 
would be obtained by VA, and the need for the veteran to 
advise VA of or submit any further evidence pertaining to his 
claims.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes service 
medical records, VA and private outpatient treatment records 
and examination reports, and records from the Social Security 
Administration.

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Moreover, as the 
Board concludes below that a preponderance of the evidence is 
against the appellant's claims for an increased evaluation 
and a total disability rating based upon individual 
unemployability, any question as to an appropriate evaluation 
or effective date to be assigned is rendered moot.  Any error 
in the sequence of events or content of the notice is not 
shown to have had any effect on the case, or to have caused 
injury to the claimant.  Thus, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Dingess, supra.; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).  

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his multiple contentions; VA 
medical records and examination reports; private medical 
records; and records of the Social Security Administration.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim, and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

The veteran in this case seeks an increased evaluation for 
his service-connected skin disability.  In that regard, 
disability evaluations are intended to compensate for the 
average impairment of earning capacity resulting from a 
service-connected disability.  They are primarily determined 
by comparing objective clinical findings with the criteria 
set forth in the Rating Schedule.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2006).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2006).  

While the Board must consider the veteran's medical history 
as required by various provisions under 38 C.F.R. Part 4, 
including § 4.2 [see Schafrath v. Derwinski, 1 Vet. App. 589 
(1991)], the regulations do not give past medical reports 
precedence over current findings.  Where entitlement to 
compensation has already been established, and increase in 
disability rating is the issue, the present level of 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).

During the course of this appeal, specifically, on August 30, 
2002, there became effective new regulations for the 
evaluation of service-connected skin disorders.  VA's General 
Counsel has held that where a law or regulation changes 
during the pendency of an appeal, the Board must determine 
which version of the law or regulation is more favorable to 
the veteran.  If application of the revised regulation 
results in a higher rating, the effective date for the higher 
disability rating can be no earlier than the effective date 
of the change in regulation.  38 U.S.C.A. § 5110(g) (West 
2002).  Prior to the effective date of the change in the 
regulation, the Board can apply only the original version of 
the regulation.  VAOPGCPREC 3-2000 (April 10, 2000).  

In the present case, at the time of a VA dermatologic 
examination in September 1999, the veteran stated that the 
symptomatology in his hands was severe "in the joints."  
According to the veteran, as a result of his service-
connected skin disability, he was unable to stand for more 
than 3 or 4 hours, and used a cane for stability.  The 
veteran complained of stiffness in both hands and in his 
feet, with accompanying decreased grip, and decreased 
activity tolerance.  Reportedly, the veteran had been seen at 
a VA dermatology clinic, and given Urea 20 percent cream for 
use on his hands and feet.  When further questioned, the 
veteran indicated, that, in addition to his stiffness and 
callus development, he experienced problems with itchiness 
and pain in his feet after a day of standing.  Currently, the 
veteran was not receiving any medication for his service-
connected skin disability.

On physical examination, the veteran utilized a cane, and was 
"very stiff."  There was extensive involvement of the 
veteran's hands, palms, and soles of the feet, with dry skin 
and callous formation.  There were calluses on the creases of 
the veteran's palms as well as increased callusing in the 
proximal interphalangeal and distal interphalangeal joints 
bilaterally.  On the soles of the veteran's feet, the 
veteran's skin was dry, with calluses at the pressure points, 
bilateral great toes, and on the right heel.  Noted at the 
time of examination was that there was no evidence of any 
ulceration and no associated sensory loss.  Hand grip was 
slightly diminished at 4/5, though the veteran was able to 
make a fist and touch his thumb to his fingers, slowly with 
stiff movement.  The veteran's gait was described as stiff, 
with instability on balance without his cane.

During the course of a VA vocational rehabilitation 
examination in August 1999, it was noted that the veteran's 
skin was warm and dry, with preserved elasticity and turgor.  
There were calluses on the palmar surfaces of both of the 
veteran's hands, though with no evidence of any fissures, 
erythema, or warmth.  The veteran's feet exhibited mild 
calluses over pressure points, though without significant 
skin changes, and no evidence of erythema, fissures, or 
nodules.  Motor strength was 5/5 at all stations, and the 
veteran showed a good handgrip bilaterally, as demonstrated 
by his ability to squeeze the examiner's fingers without 
difficulty.  

On subsequent VA dermatologic examination in August 2000, it 
was once again noted that the veteran utilized 40 percent 
liquid Urea for treatment of his skin condition.  Physical 
examination showed pressure points on fingers 2 through 5 at 
the distal interphalangeal and proximal interphalangeal 
palmar junction.  All of these pressure points were 
approximately .5 by .5 centimeters, and nontender to 
palpation.  According to the examiner, the veteran was able 
to close both fists quite readily.  There was an area of 
hyperkeratosis on the palmar, thumb, and distal 
interphalangeal areas which was approximately .5 by 
1 centimeter, and nontender to palpation.  Noted at the time 
of examination was that the veteran exhibited a full range of 
motion of the thumb.  

Examination of the soles of the veteran's feet showed 
evidence of generalized hyperkeratosis, with pressure 
calluses on the balls of the feet at the 1st 
metatarsophalangeal area, measuring approximately 1.5 by 1.5 
centimeters.  These pressure calluses were slightly tender to 
palpation.  On the sole of the 5th metatarsophalangeal area 
was a hyperkeratotic pressure point measuring 1.5 by 
1.5 centimeters, which was peaked, and nontender to 
palpation.  In the opinion of the examiner, the veteran 
exhibited hyperkeratosis at pressure points on the hands and 
feet bilaterally, with accompanying pain.  

On subsequent VA dermatologic examination in July 2001, it 
was noted that the veteran exhibited superficial contractors 
of the right 2nd through 5th and left 3rd through 5th palmar 
surfaces over the proximal interphalangeal joints, with no 
demonstrable disability.  

In September 2002, an additional VA dermatologic examination 
was accomplished.  At the time of examination, it was noted 
that the veteran wore orthotic shoes with inserts, and 
utilized a cane.  On physical examination, there was evidence 
of punctate hyperkeratotic nodules on the palmar surfaces of 
the veteran's hands.  The veteran displayed 5/5 motor 
strength for both pinch and pinch grip, and was able to 
oppose the 2nd, 3rd, 4th, and 5th digits to his thumb on both 
hands.  Examination of the veteran's feet was negative for 
the presence of pedal edema.  There was significant callous 
formation at the base of the 1st and 5th metatarsals 
bilaterally, as well as some keratosis at the base of the 
toes on the plantar surface.  At the time of examination, the 
veteran exhibited 5/5 motor strength in all planes about the 
ankle, including plantar and dorsiflexion, and inversion and 
eversion.

On VA dermatologic examination in October 2003, it was noted 
that the veteran's claims folder was available, and had been 
reviewed.  Physical examination once again revealed the 
presence of punctate hyperkeratotic nodules on the veteran's 
hands.  Motor strength was 5/5 for pinch and "pen script," 
and the veteran was able to oppose the 2nd, 3rd, 4th, and 5th 
digits to his thumb on both hands.  Examination of the 
veteran's feet showed no evidence of any pedal edema.  There 
was cracking in the web spaces between the veteran's toes, as 
well as significant callous formation at the base of the 1st 
and 5th metatarsals bilaterally.  Motor strength was 5/5 in 
all planes about the ankles, including plantar and 
dorsiflexion, and inversion and eversion.

As of the time of a VA dermatologic examination in January 
2005, it was noted that the veteran's skin lesions were much 
reduced in the summer, and at their worst in the winter.  
According to the veteran, as a result of his skin lesions, he 
experienced pain on weightbearing and with grasping.  

Physical examination revealed only minimal hyperkeratosis, as 
exhibited by very small lesions.  These lesions totaled two 
for each foot and four for each hand, with each of the 
lesions measuring less than 1 centimeter in diameter.  The 
total body surface involved was well under 1 percent, with 
visible body surface also less than 1 percent.  Noted at the 
time of examination was that there was no apparent tenderness 
on palpation of the veteran's lesions.  Nor was he currently 
using any medications for treatment of his lesions.  
According to the veteran, he utilized no shoe inserts or 
other assistive devices, but, instead, wore athletic shoes 
for comfort.  Over the course of the previous 12 months, the 
veteran had not been treated with constant or near constant 
systemic therapy consisting of corticosteroids or other 
immunosuppressive drugs.  In the opinion of the examiner, it 
was not likely that the veteran's very small skin lesions 
would cause significant difficulty or disability with either 
grasping, or simple weightbearing or walking.  The clinical 
impression was of hyperkeratosis of a minimal degree of both 
hands and both feet.  

Prior to August 30, 2002, a 30 percent evaluation was 
warranted where there was evidence of exudation or constant 
itching, with extensive lesions or marked disfigurement.  A 
50 percent evaluation was warranted where there was evidence 
of ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or exceptional 
repugnance.  38 C.F.R. § 4.118, Diagnostic Codes 7806, 7813 
(2001).

Under the schedular criteria which became effective August 
30, 2002, a 30 percent evaluation is warranted where 20 to 40 
percent of the entire body, or 20 to 40 percent of exposed 
areas are affected; or where systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  A 60 percent 
evaluation is indicated where more than 40 percent of the 
veteran's entire body or exposed areas are affected, or where 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
during the past 12-month period.  38 C.F.R. § 4.118, 
Diagnostic Codes 7806, 7813 (2006).

Upon review of the evidence, it is clear that the regulations 
for evaluation of service-connected skin disabilities in 
effect prior to August 30, 2002 are more favorable to the 
veteran.  In that regard, at the time of the aforementioned 
VA dermatologic examination in January 2005, the veteran's 
service-connected skin disorder involved a total body surface 
of well under 1 percent.  While in the past, the veteran had 
received treatment in the form of topical medication, as of 
the time of the January 2005 examination, he was utilizing no 
medication whatsoever for treatment of his service-connected 
skin disability.  Inasmuch as the "amended" regulations for 
evaluations of service-connected skin disabilities require 
involvement of a considerably greater area, and/or the use of 
systemic medications, the "old" regulations are clearly to 
the veteran's advantage.

Based on those regulations, the Board is of the opinion that 
the 30 percent evaluation currently in effect for the 
veteran's service-connected skin disability is adequate to 
address the symptomatology and functional limitations 
resulting from his condition, and that an increased rating is 
not warranted.  While it is true that, as a result of the 
veteran's service-connected skin disability, he has 
experienced some degree of impairment, there is no indication 
that, as a result of that skin disability, he has suffered 
from ulceration or extensive exfoliation or crusting, and 
either systemic or nervous manifestations, or exceptional 
repugnance.  The veteran's skin lesions have been described 
as superficial, with no evidence of tenderness, or any 
erythema or edema.  Photographs of the condition in dated in 
2000 confirm the description of the condition.  The January 
2005 examination revealed only minimal hyperkeratosis, 
consisting of very small lesions on the veteran's hands and 
feet.  

The Board has taken into consideration the veteran's 
contentions regarding the allegedly-increasing symptomatology 
resulting from his service-connected skin disability.  
However, based on a review of the entire evidence of record, 
the Board is of the opinion that the 30 percent evaluation 
currently in effect is appropriate, and that an increased 
rating is not warranted.  

Turning to the issue of a total disability rating based upon 
individual unemployability, the Board notes that such ratings 
may be assigned where the schedular rating is less than total 
when it is found that the service-connected disability or 
disabilities are sufficient to produce unemployability 
without regard to advancing age.  38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16 (2006).

In the present case, a review of the record discloses that 
the veteran has completed three years of college, and one 
year of technical school.  Reportedly, the veteran has had 
occupational experience as a weapons mechanic and painters' 
helper, and last worked in either 1989 or 1997.  The 
veteran's service-connected disabilities consist of the 
aforementioned hyperkeratosis of both hands, finger and palm 
joints, and soles of the feet, evaluated as 30 percent 
disabling; and scars as the postoperative residuals of 
ganglionectomy of the right wrist and right foot, each 
evaluated as noncompensably disabling.  The combined 
evaluation currently in effect for the veteran's various 
service-connected disabilities is 30 percent.  

With regard to the above, total disability ratings for 
compensation may be assigned where the schedular rating is 
less than total when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent and there is sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 4.16 (2006).

In the case at hand, it is clear that the veteran does not 
meet the schedular requirements for the award of a total 
disability rating based upon individual unemployability.  
Nonetheless, the veteran may be awarded that benefit where it 
is demonstrated that his service-connected disabilities, when 
taken in conjunction with his education and occupational 
experience, are sufficient to preclude his participation in 
all forms of substantially gainful employment.  38 C.F.R. 
§ 4.16(b) (2006).

In that regard, the Board notes that, at the time of the 
aforementioned VA vocational rehabilitation examination in 
August 1999, the veteran was described as having a good hand 
grip bilaterally.  Also noted was that the veteran was able 
to stand up, walk, get on and off the examination table, bend 
over, and stoop without limitation.  According to the 
examiner, the veteran was able to use his hands for manual 
dexterous purposes regardless of the calluses present.  

The Board observes that, following a VA dermatologic 
examination in September 2002, the examiner was of the 
opinion that the veteran was, in fact, capable of obtaining 
gainful employment.  This was particularly the case given 
that the veteran had a high school diploma, in addition to 
three years of college in marketing management, and some 
technical school training in computer programming.  According 
to the examiner, the veteran's only limitations were with 
prolonged standing, and prolonged gripping and grasping.  In 
the opinion of the examiner, this would give the veteran the 
opportunity for many different types of employment, ranging 
from customer service to retail or computer programming.  
Significantly, following a VA dermatologic examination in 
January 2005, the examiner was of the opinion that the 
veteran's very small (skin) lesions would not likely result 
in significant difficulty or disability with either grasping, 
or simple weightbearing or walking.  

Based on the aforementioned, the Board is of the opinion that 
the veteran's service-connected disabilities, and, in 
particular, his service-connected skin disability, when taken 
in conjunction with his education and occupational 
experience, are insufficient to preclude him from obtaining 
or retaining gainful employment.  While the Board notes that 
the veteran was granted supplemental security income in 1989 
based on his skin condition, the current evidence does not 
support a finding that the veteran is unable to obtain or 
maintain substantially gainful employment due to his service 
connected disabilities.  Accordingly, the veteran's claim for 
a total disability rating based on individual unemployability 
must be denied.

In reaching the above determinations, the Board has given due 
consideration to the request of the veteran's accredited 
representative that the veteran's case once again be remanded 
to the RO, in particular, for review of recently submitted 
records of the Social Security Administration by the VA 
examiner.  However, a review of the file discloses that 
certain of those records were, in fact, before the VA 
examiner at the time of the aforementioned January 2005 
examination.  Other records, dating primarily from the mid-
1980's, shed no light on the current level of the veteran's 
service-connected disability, or the effect of that 
disability on the veteran's present employability.  
Accordingly, a remand for further development is not 
indicated.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   





	(CONTINUED ON NEXT PAGE)




ORDER

An evaluation in excess of 30 percent for hyperkeratosis of 
both hands, finger and palm joints, and soles of the feet is 
denied.

A total disability rating based upon individual 
unemployability due to service-connected disability is 
denied.



	                        
____________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


